Exhibit 10.23

 

STANDARD SHOPPING CENTER LEASE

 

This lease is dated December 23, 2002 and entered into between The Auerbach
Realty Group, LLC (“Landlord”), and Cuyamaca Bank, NA (“Tenant”). Landlord
hereby leases to Tenant, and Tenant hereby rents from Landlord, the following
described Demised Premises, upon the following terms, provisions, covenants,
conditions and agreements.

 

1. BASIC LEASE PROVISIONS

1.1    LANDLORD

  The Auerbach Realty Group, LLC

1.2    TENANT:

  Cuyamaca Bank, NA

1.3.  DISMISSED PREMISES:

  8002 La Mesa Boulevard

City of:

  La Mesa

County of:

  San Diego, CA 91941

Square Footage:

  Approximately 4,737 square feet

1.4    ORIGINAL TERM:

  Five (5) years

Commencing on:

  October 1, 2003

Ending on:

  September 30, 2008

1.5    RENT:

   

1.5.1     Fixed Annual Rental Rate:

 

Seventy Nine Thousand Five Hundred Sixty

Dollars ($79 560.00)

1.5.2     Fixed Minimum Monthly Rent:

  Six Thousand Six Hundred Thirty Dollars ($6,630.00)

1.5.3     Abatement of Rent:

  None

1.5.4     Percentage Rent:

  Not Applicable

1.5.5     Adjustment of Rent:

  Annual Increases of 3% each year

1.6    PREPAID RENT:

  None

1.7    PRO RATE SHARE:

CAM, Insurance and Taxes:

  Lessee shall pay its proportionate share of the real property taxes, insurance
and the cost to maintain the common areas. Pro rata based on tenants sharing
service provided by Landlord

1.8    SECURITY DEPOSIT:

  None

1.9    USE:

  Tenant shall occupy and use the Demised Premises only as a full service bank
branch and for no other purpose whatsoever

1.10 ADDRESS FOR NOTICES:

   

1.10.1  TO LANDLORD:

 

Auerbach Realty Group, LLC

2416 Wilshire Blvd.

Santa Monica, CA 90402

1.10.2  TO TENANT:

 

Bruce Ives, President

Cuyamaca Bank

9955 Mission Gorge Rd.

Santee, CA 92071

1.11 OPTION:

  Two (2) Five Year Options

1.12 PARKING:

  Tenant shall share parking in common with other Tenants in the shopping center

1.13 POSSESSION DATE:

  October 1, 2003

1.14 TRADE NAME:

  Cuyamaca Bank

1.15 TENANT IMPROVEMENTS:

  None. Tenant is taking possession of the Premises as is.

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

1.16 BUILDOUT   None.

 

The Basic Lease Provisions are hereby incorporated into this Lease and are
deemed a part thereof when referred to, as if actually set forth therein.

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

2. TABLE OF CONTENTS

 

1.

   BASIC LEASE PROVISIONS    1

2.

   TABLE OF CONTENTS    3

3.

   DEMISED PREMISES    5      3.1        DEMISED PREMISES    5     
3.2        SQUARE FOOTAGE    5

4.

   TERM    5      4.1        ORIGINAL TERM    5      4.2        EARLY ENTRY    5
     4.3        MEMORANDUM OF TERM    5      4.4        OUTSIDE DATE    5     
4.5        FINANCING    5

5.

   RENT    5      5.1        FIXED MINIMUM MONTHLY RENT    5     
5.2        PERCENTAGE RENT    5      5.3        PRO-RATIONS    5     
5.4        PAYMENT OF RENT    5      5.5        LATE CHARGES    6     
5.6        ADJUSTMENT OF FIXED MINIMUM MONTHLY RENT    6      5.7        LEASE
YEAR    6

6.

   FINANCIAL ACTIVITY    6

7.

   USE    6      7.1        PERMITTED USE    6      7.2        COMPLIANCE WITH
LAWS    6      7.3        TENANT’S AFFIRMATIVE COVENANTS    7     
7.4        TENANT’S NEGATIVE COVENANTS    7      7.5        RADIUS RESTRICTION
   8

8.

   TAXES    8      8.1        TAXES AND ASSESSMENTS    8     
8.2        TENANT’S PRO-RATA SHARE    8      8.3        PAYMENT BY TENANT    8

9.

   COMMON AREA    9      9.1        SHOPPING CENTER    9

10.

   UTILITIES    10

11.

   SECURITY DEPOSIT    10      11.1        RETAINING DEPOSIT    10     
11.2        INITIAL DEPOSIT    10      11.3        TRANSFER OF DEPOSIT    10  
   11.4        INCREASES OF DEPOSIT    10

12.

   REPAIRS AND ALTERATIONS    11      12.1        REPAIRS AND MAINTENANCE    11
     12.2        ALTERATIONS    11      12.3        RESPONSIBILITY OF PAYMENT,
INSURANCE AND LIENS    12

13.

   SIGNS    12      13.1        INTERIOR SIGNS    12      13.2        EXTERIOR
SIGNS    12

14.

   INDEMNITY    12      14.1        LANDLORD INDEMNIFICATION    12     
14.2        SUBROGATION    12      14.3        INSURANCE    12     
14.4        INCREASES IN RATES OR PREMIUMS    13      14.5        LANDLORD’S
INSURANCE    13      14.6        ADDITIONAL INSURANCE    13

15.

   DAMAGE AND DESTRUCTION    .13

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

16.    EMINENT DOMAIN    14 17.    ASSIGNMENT AND SUBLETTING    15 18.   
SUBORDINATION AND ATTORNMENT    16      18.1         SUBORDINATION    16     
18.2         ATTORNMENT    16 19.    TENANT’S DEFAULTS    16 20.    BANKRUPTCY
   17 21.    SALE OR TRANSFER OF DEMISED PREMISES    17 22.    LANDLORD’S
DEFAULT AND LIABILITY    17      22.1         LANDLORD’S DEFAULT    17     
LANDLORDS LIABILITY    17 23.    HOLDING OVER    18 24.    SURRENDER OF PREMISES
   18 25.    COVENANT OF QUIET ENJOYMENT    18 26.    NOTICES    18      26.1
        MAILING PROCESS    18      26.2         NOTICE TO LENDER    18 27.   
MARKETING FUND    19 28.    TENANT’S CERTIFICATE    19      28.1         REQUEST
OF NOTICE    19      28.2         TENANT DUTY TO DELIVER FINANCIAL INFORMATION
   19 29.    RIGHT OF ACCESS    19      29.1         ENTRY    19      29.2
        EASEMENT FOR PIPES    19 30.    DEVELOPMENT OF SHOPPING CENTER    19 31.
   MISCELLANEOUS    20      31.1         NO WAIVERS    20      31.2         NO
RELATIONSHIP OTHER THAN LANDLORD AND TENANT    20      31.3         APPLICABLE
LAW    20      31.4         ATTORNEY’S FEES    20      31.5         DEFINITIONS
   20      31.6         NO RECORDING    20      31.7         TITLES    20     
31.8         SEVERABILITY    20      31.9         FORCE MAJEURE    20      31.10
      LANDLORD’S RULES AND REGULATIONS    20      31.11       NO BROKER    21  
   31.12       INTEREST RATE    21      31.13       ATTORNEY IN FACT    21     
31.14       SUBMISSION    21      31.15       ENTIRE AGREEMENT    21      31.16
      EXECUTION    21      31.17       USE OF PREMISES FOR FILMING    21 32.   
HAZARDOUS SUBSTANCES    21      32.1         REPORTABLE USES REQUIRE CONSENT   
21      32.2         DUTY TO INFORM LANDLORD    22      32.3
        INDEMNIFICATION    22 EXHIBIT “A”    24 EXHIBIT “B”    25 EXHIBIT “C”
CONSTRUCTION    26 EXHIBIT “D” LANDLORD SIGN CRITERIA RIDER    27 EXHIBIT “E”
LANDLORD’S RULES AND REGULATIONS    28 EXHIBIT “F” OPTION TO EXTEND RIDER    29
EXHIBIT “G” RENT ABATEMENT RIDER    30 EXHIBIT “H” ADDENDUM    31

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

3. DEMISED PREMISES

 

3.1 DEMISED PREMISES: Landlord hereby leases to Tenant the Demised Premises
(“Demised Premises”), together with the right to use all parking areas,
driveways, sidewalks, roads, alleys and means of ingress and egress, which are
part of and appurtenant to the Shopping Center (“Shopping Center”). The Demised
Premises, shown attached, together with and including the adjacent property
shown, on the plot plan attached hereto and made part hereof as Exhibit “A”
comprise the Shopping Center, which shall be located and have the configuration,
access and traffic patterns as shown on said Exhibit “A”, and as more
particularly set forth on Exhibit “B” attached hereto and made a part hereof.

 

The Demised Premises shall be measured from the center of interior walls and
from the outside of exterior walls. The Demised Premises include the roof and
exterior surfaces of all exterior walls, the use of which is expressly reserved
to Landlord.

 

3.2 SQUARE FOOTAGE: It is understood and agreed that the square footage figures
set forth in the Basic Lease Provisions are approximations which Lessor and
Tenant agree are reasonable and shall not be subject to revision except in
connection with an actual change in the size of the Premises or a change in the
space available for lease.

 

4. TERM

 

4.1 ORIGINAL TERM: The Original Term (“Term”) of this Lease shall be of the
duration set forth in Section 1. Hereof and shall commence on October 1, 2003
and shall end on September 30, 2008. Notwithstanding the prior sentence, Tenant
shall have the right to terminate this Lease, commencing on October 1, 2005, by
delivering such notice to terminate, in writing, not less than six (6) months in
advance of the termination date. Such notice shall be accompanied by a check in
an amount that is equal to the number of months remaining on the lease following
the termination date multiplied by $99.00. This payment represents the pro-rated
reimbursement of Lessor’s costs associated with the procurement of the Lease.

 

4.2 EARLY ENTRY: In the event Tenant is permitted to enter the Demised Premises
for any reason whatsoever before the commencement date, all terms, provisions,
covenants, conditions, and agreements contained in this Lease, shall become
effective, including without limitation, Tenant’s obligation to pay all charges
due hereunder (other than Tenant’s obligation to pay Fixed Minimum Monthly
Rent), such as, without limitation, Tenant’s obligation to obtain insurance and
pay all utility charges as well as Tenant’s share of taxes and assessments, as
hereinafter defined, Common Area Maintenance Charges (as hereinafter defined),
and Merchant Association dues.

 

4.3 MEMORANDUM OF TERM: Intentionally Omitted.

 

4.4 OUTSIDE DATE: Intentionally Omitted.

 

4.4.1 LIQUIDATED DAMAGES:

 

4.5 FINANCING: Landlord shall have the right to finance and refinance from time
to time, the shopping center of which the Demised Premises are a part. Should
any prospective Lender require an amendment to this Lease, at Landlord’s
Request, Tenant shall forthwith execute an amendment incorporating changes that
do not materially affect the terms of this Lease. Should Tenant refuse to
execute such amendment within thirty (30) days after Landlord’s request, Tenant
shall be in default under this Lease.

 

5. RENT

 

5.1 FIXED MINIMUM MONTHLY RENT: Commencing on the commencement date and on the
first day of each calendar month in advance thereafter during the Term, Tenant
shall pay to Landlord as hereinafter provided, a rental (“Fixed Minimum Monthly
Rent”) which shall be one-twelfth (1/12th) the Fixed Annual Rental Rate set
forth in Article 1.

 

5.2 PERCENTAGE RENT: Intentionally Omitted.

 

5.3 PRO-RATIONS: In the event any portion of the Term shall include a partial
monthly period, Fixed Minimum Annual Rental shall be pro-rated on the basis of
one-three hundred sixty-fifth (1/365th) for each day within such partial monthly
period.

 

5.4 PAYMENT OF RENT: Tenant shall pay to Landlord all rents due hereunder in
lawful money of the United States, without deduction or set-off of any kind. At
Tenant’s risk, Tenant may use the United States mail for delivery of the rental
payment, and until otherwise notified by Landlord, Tenant may tender payment by
check in lieu of cash or certified or bank cashier’s check. Landlord’s receipt
and deposit thereof shall not constitute payment of such rental due until such
check has been honored and payment therefore received by Landlord. In the event
any check so tendered is dishonored by Tenant’s drawee bank, for any reason,
Tenant shall pay to Landlord in addition to the rental then due an additional

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

processing charge of Fifty ($50.00) Dollars or ten percent (10%) of such rental
installment, whichever is larger, to reimburse Landlord for Landlord’s
additional costs incurred as a result of such dishonored check, including
without limitation processing and accounting charges. Any amounts not paid by
Tenant to Landlord when due hereunder shall bear interest at the Interest Rate
(as hereinafter defined). In the event Tenant fails to make any payment of rent
when due on any three (3) occasions in any twelve (12) month period, at
Landlord’s option, Landlord may require Tenant to pay rent to Landlord on a
quarter-annual basis in advance. Tenant’s failure to make any quarter-annual
payment thereafter shall be a default hereunder.

 

5.5 LATE CHARGES: Tenant hereby acknowledges that late payment by Tenant to
Lessor of rent and other sums due hereunder will cause Lessor to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges and late charges which may be imposed on Lessor by terms
of any mortgage or trust deed covering the Premises. Accordingly, if any
installment of rent or any other sum due from Tenant shall not be received by
Lessor or Lessor’s designee within five (5) days after such amount shall be due,
then, without any requirement for notice to Tenant, Tenant shall pay to Lessor a
late charge equal to 10% of such overdue amount. The parties hereby agree that
such late charge represents a fair and reasonable estimate of the costs Lessor
will incur by reason of late payment by Tenant. Acceptance of such late charge
by Lessor shall in no event constitute a waiver of Tenant’s default with respect
to such overdue amount, nor prevent Lessor from exercising any of the other
rights and remedies granted hereunder. In the event that a late charge is
payable hereunder, whether or not collected, for three (3) consecutive
installments of rent, then rent shall automatically become due and payable
quarterly in advance, rather than monthly, notwithstanding paragraph 4 or any
other provision of this Lease to the contrary.

 

5.6 ADJUSTMENT OF FIXED MINIMUM MONTHLY RENT: Fixed Minimum Monthly Rent shall
be increased, but in no event decreased, as of each year during the Term (“rent
adjustment date”) by 3%.

 

Landlord’s failure to inform Tenant of such rent adjustment within the calendar
year of such adjustment or anytime thereafter shall not preclude Landlord from
informing Tenant thereof at a later date and collecting the increase of the
Fixed Minimum Monthly Rent from the appropriate date of such adjustment to the
date of such notice to Tenant. Any sum owing by Tenant on account of rent
adjustments shall be paid in full within ten (10) days of billing. If Landlord,
at Landlord’s sole discretion, elects to accept such payment in installments,
the amount owing shall bear interest at the Interest Rate described in Paragraph
31.12 of this Lease.

 

5.7 LEASE YEAR: The first Lease Year shall commence on October 1, 2003 and shall
terminate on September 30, 2004. Each Lease Year thereafter shall commence on
October 1, and shall end on September 30, next following.

 

6. FINANCIAL ACTIVITY

 

Intentionally Omitted.

 

7. USE

 

7.1 PERMITTED USE: Tenant shall be permitted to use the Demised Premises for the
uses set forth in Article 1 only and for no other purpose.

 

7.2 COMPLIANCE WITH LAWS: Tenant shall comply with all laws, orders, rules,
regulations, ordinances, and recommendations of all federal, state, county, and
municipal governments and agencies thereof, including all building codes and
zoning ordinances and all recommendations of the Pacific Fire Rating Bureau or
any other board of fire underwriters exercising a similar function (collectively
“legal requirements”). Tenant will not let or permit the Demised Premises or any
part thereof to be used for any use or purpose in violation of any legal
requirements. Tenant further covenants that during the Term the Demised Premises
and every part thereof shall be kept in a clean condition, free of all odors and
nuisances, and that Tenant shall comply with all health and police regulations.
Tenant shall only be responsible for noncompliance if a violation is a result of
Tenant’s specific use, or as a result of Tenant filing an application for
building permits.

 

Tenant shall not use, or permit any person to use the Demised Premises in any
manner that would tend to create waste or constitute a nuisance or tend to
injure the reputation of the Shopping Center:

 

  (a) Tenant shall operate its business within the Demised Premises during all
usual business banking hours of operation. In the event Tenant fails to perform
any of the conditions contained in this Paragraph for a period in excess of
fourteen (14) consecutive days, Landlord shall have the right to collect not
only the Fixed Minimum Monthly Rent herein provided but also to pursue any and
all remedies hereunder and which may now or hereafter be available to Landlord
at law or in equity;

 

  (b) Tenant will keep its bank fully staffed with competent employees who shall
be courteous to the public; and

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

  (c) Tenant will conduct its business under the name designated in Article 1 as
Tenant’s Trade Name.

 

7.3 TENANT’S AFFIRMATIVE COVENANTS:

 

  (a) Tenant shall keep the Demised Premises, including exterior and interior
portions of all windows, doors, and other glass in a neat and clean condition.

 

  (b) Tenant shall pay when and as due all license fees, permit fees, and
charges for the conduct of Tenant’s business within the Demised Premises.

 

  (c) Tenant shall keep and maintain in good order, condition and repair any
loading platform, truck dock, or truck maneuvering space exclusively used by
Tenant or reserved for Tenant’s exclusive use, whether or not same may be deemed
a portion of the common area.

 

  (d) Tenant shall not permit the accumulation of any rubbish or garbage in, on,
or about the Shopping Center except in receptacles designated by Landlord for
such purposes, and shall, at Landlord’s, option, make its own arrangements for
garbage or refuse collection or use Landlord’s designee, at Tenant’s expense.

 

  (e) Tenant shall comply with and observe all restrictive covenants which may
now or hereafter affect the Shopping Center, the Demised Premises, or any
portion of the common area.

 

  (f) Tenant shall not conduct or permit to be conducted in the Demised Premises
any fire sale, auction, bankruptcy sale, second-hand sale, going-out-of-business
sale, or any other promotion or sale without Landlord’s prior written consent
except for periodic sales in the normal course of business.

 

  (g) Tenant shall not allow any activity to be conducted or store any material
in, on, or about the Demised Premises which shall increase the premiums of or
violate the terms of any insurance policy maintained by or for the benefit of
Landlord or the Shopping Center. In no event shall any explosive radio-active or
dangerous materials be stored in, on, about the Demised Premises.

 

7.4 TENANT’S NEGATIVE COVENANTS:

 

  (a) Tenant shall not use the sidewalk or any space outside the Demised
Premises for display, sale, or any other use.

 

  (b) Tenant shall not use any loudspeaker or other medium which may be heard
outside the Demised Premises.

 

  (c) Tenant shall not use the plumbing facilities for any purpose other than
for which intended, nor dispose of any substance therein which may tend to clog,
erode, or damage the plumbing, pipes, lines or conduits within the Shopping
Center whether through garbage disposal units or otherwise. If the Tenant is
permitted herein to use the Demised Premises for the sale or preparation of
food, Tenant shall install grease traps as shall be necessary to prevent the
accumulation of grease or other waste in such facilities.

 

  (d) None of the following uses shall be deemed to be incidental to Tenant’s
use as permitted in Article 1 except specifically herein set forth:

 

  (i) The sale, service, or display of food, food products, or beverages,
alcoholic or otherwise;

 

  (ii) The sale or display of drugs, health, or beauty aids or any products
requiring the presence of a registered pharmacist;

 

  (iii) Install or use washing machines, dry cleaning machines, drying machines;

 

  (iv) Use any portion of the Demised Premises as a beauty parlor or barber
shop;

 

  (v) Sell or display shoes, stockings, clothes, books, greeting cards, gift
items, jewelry (cosmetic or otherwise);

 

  (vi) Games or amusement devices, electronic or otherwise;

 

  (vii) Selling the services of photocopy machines;

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

  (viii) Sell, display or use photographic equipment;

 

  (ix) Sell, display or exhibit films or video tapes, records of any kind; or

 

  (x) Newspapers, magazines or reading materials of any kind not related to
Tenant’s operations.

 

  (e) Tenant shall not place a load on any floor exceeding the floor load per
square foot which such floor was originally designed to carry; or install,
operate, or maintain any heavy item of equipment except with Landlord’s prior
written consent.

 

  (f) Use any portion of the roof or exterior walls or do any act which may
result in the violation of the roof bond with respect to the Demised Premises or
the building of which it forms a part. Landlord reserves the right to build
additional floors above the Demised Premises which shall not be deemed to be a
portion of the Demised Premises.

 

  (g) Tenant shall not operate or permit to be operated in the Demised Premises
any coin or token-operated vending machine or similar device for the sale of any
merchandise or service, including pay lockers, pay toilets, scales, amusement
devices and machines for the sale of beverages, foods, candy, cigarettes, or
other commodities.

 

  (h) Tenant shall not use any fork lift, truck, tow truck or other machinery
without Landlord’s prior written approval.

 

  (i) Tenant shall not erect any exterior advertising media, exterior lighting,
except for exterior lights at ATM machine, plumbing fixtures, shades or awnings,
decoration or painting; nor shall Tenant build any fences, walls, barricades or
other obstructions in, on, or about the Demised Premises.

 

  (j) Tenant shall not display, paint, or place or cause to be displayed,
painted, or placed, any handbills, bumper stickers, or other advertising devices
on any vehicle parked in or near the Shopping Center or the Common Area nor
shall Tenant distribute or cause to be distributed in the Shopping Center any
handbills or other advertising devices.

 

  (k) Tenant shall not sell or lease from the Demised Premises any pornographic
materials or paraphernalia associated with the use of illegal substances or
otherwise use the premises for any purpose that is illegal or contrary to public
policy.

 

  (l) Tenant shall not cause or allow any Uhaul or other rental trucks to be
parked anywhere in the Shopping Center. This prohibition applies to all hours of
the day or night and to all of the seven (7) days of the week.

 

7.5 RADIUS RESTRICTION: Intentionally omitted.

 

8. TAXES

 

8.1 TAXES AND ASSESSMENTS: Tenant shall pay to Landlord monthly, together with
Tenant’s monthly installments of rent and other charges hereunder, an amount
estimated by Landlord to be one-twelfth (1/12th) of the annual taxes and
assessments (as hereinafter defined) applicable to the Demised Premises. In the
event the Demised Premises is a portion of a larger tax lot Tenant shall pay an
amount estimated by Landlord to be one twelfth (1/12th) of Tenant’s pro-rata
share (as hereinafter defined) of the annual taxes and assessments due with
respect to such tax lot. Taxes and assessments shall be deemed to mean all real
property taxes and assessments, special or general, ordinary or extraordinary,
fees, city business license, or surcharges, including without limitation, taxes,
excises on rent or levies for parking privileges or in any way related to
environmental protection, or any other tax, levy, assessment, or other charge of
any nature whatsoever imposed by any governmental authority having jurisdiction
thereof levied upon or payable in connection with the Shopping Center, the
Demised Premises, the operation thereof, the business conducted therein,
including any tax, fee, or assessment levied or assessed in lieu of the
foregoing. Taxes shall be deemed to include any increase in real property taxes
arising from or related to a change of ownership of all or any part of the
Shopping Center in which the Demised Premises are located. Once the actual
amount of Tenant’s liability for taxes and assessments is determined,
appropriate adjustments shall be made to the estimated payments theretofore made
by Tenant, and Tenant’s monthly payments of taxes and assessments shall, for the
balance of such tax year, equal one-twelfth (1/12th) of the actual annual figure
applicable to the Demised Premises.

 

8.2 TENANT’S PRO-RATA SHARE: Tenant’s pro-rata share of such taxes and
assessments shall be the amount of such taxes and assessments multiplied by a
fraction, the numerator of which is the number of leasable square feet within
the Demised Premises and the denominator of which is the number of gross
leasable square feet of floor area of all buildings within the tax lot.

 

8.3 PAYMENT BY TENANT: Tenant shall also pay before delinquency all taxes and
assessments, whether personal or otherwise, levied or assessed with respect to
the furniture, fixtures, equipment, merchandise, and other property situated or
installed within the Demised Premises at any time, including

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

any improvements constructed or installed within the Demised Premises by Tenant.
If at any time during the Term any such improvements or installations of Tenant
are included within taxes and assessments with respect to the entire tax lot,
Tenant shall pay to Landlord upon demand the amount of such additional taxes so
levied. The figures supplied by the County Assessor with respect to any such
amount shall be deemed conclusive.

 

9. COMMON AREA

 

9.1 SHOPPING CENTER: The Demised Premises are part of a Shopping Center which
includes premises for the exclusive use of the tenants or occupants thereof as
well as malls, walkways, sidewalks, parking areas, access ways for pedestrian
and vehicular traffic, and ingress and egress to and from the Shopping Center.
All areas not used for building or other improvements and not reserved for the
exclusive use of any tenants or other occupants is hereby deemed to be Common
Area. Landlord hereby grants to Tenant a non-exclusive right during the Term to
use all Common Areas for itself, its employees, agents, customers, invitees, and
licensees, as said Common Areas may exist from time to time, in accordance with
reasonable rules and regulations promulgated by Landlord and subject to the
terms of this Lease. Landlord specifically reserves the unrestricted right:

 

  (a) To close all or any portion of the Shopping Center and the Common Areas:

 

  (i) To prevent the dedication thereof or the accrual of any rights to any
person or the public therein; and

 

  (ii) To prevent employee parking by Tenant’s employees of those of any other
tenant or occupant of the Shopping Center.

 

  (b) To change the size, shape, location, or arrangement of said Shopping
Center and of said Common Area, at any time and from time to time, as Landlord
desires.

 

Tenant covenants that Tenant shall not permit its employees to park in any area
within the Shopping Center not designated by Landlord for employee parking.

 

Landlord reserves the right for its other tenants, occupants, customers,
invitees, agents, licensees, contractors, and designees, to use the Common Areas
in common with Tenant, its employees, agents, customers, invitees, and licenses.

 

Tenant shall pay to Landlord Tenant’s pro-rata share of all costs and expenses
incurred by Landlord in operating and maintaining the Shopping Center (“Common
Area Maintenance Charges”). Landlord shall maintain the Shopping Center in a
manner deemed by Landlord to be reasonable and appropriate for the best
interests of the Shopping Center. Common Area Maintenance Charges shall include
without limitation, all costs and expenses of operating, managing, maintaining,
repairing, replacing, lighting, cleaning, painting, striping, and policing all
common areas and all improvements thereto (including the cost of uniforms,
equipment, and all employment taxes), costs of utilities for the Common Areas;
costs of all repairs to all of the buildings within the Shopping Center,
including roof repairs; costs of all supplies, insurance premiums including
liability insurance, insurance on all improvements constructed in the Shopping
Center, fire and those perils normally included in an all-risk endorsement,
including a loss of rent rider; costs of Workman’s Compensation insurance
covering personnel and fidelity bonds; costs of insurance against liability for
defamation and false arrest claims; costs of plate glass insurance; costs for
removal of debris, snow, and ice (if any); monitoring of fire and security
systems for Common Areas; regulation of traffic; expenses of heating,
ventilating and air conditioning the Common Areas; inspecting and depreciation
of machinery and equipment used in the operation and maintenance of the Shopping
Center’s personal and real property taxes; repair and replacement of paving,
curbs, walkways, landscaping, drainage and lighting facilities for the Common
Areas; planting, replanting and replacing of flowers and shrubbery in planters,
costs of labor, including wages and other payments including disability
insurance, other costs or expenses incurred in resolving any labor disputes;
rental of music and loudspeaker systems including electricity therefore;
sprinkler maintenance. All fees or charges received by Landlord for the use of
the parking areas shall be applied to Common Area Maintenance Charges before
apportionment thereof in accordance herewith.

 

Notwithstanding the foregoing, Common Area Maintenance Charges shall not,
however, include:

 

(i) interest and amortization on mortgages, and other debt costs or ground lease
payments, if any; depreciation of buildings and other improvements (except
permitted amortization of certain capital expenditures as provided below);
improvements, repairs or alterations to spaces leased to other tenants; the cost
of providing any service directly to and paid directly by, any tenant; costs of
any items to the extent Landlord receives reimbursement from insurance proceeds
or from a third party (such proceeds to be deducted from Common Area Maintenance
Charges in the year in which received);

 

(ii) capital expenditures, except those: (a) made primarily to reduce Common
Area Maintenance Charges, or to comply with any laws or other governmental
requirements,

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

or (b) for repairs or replacements (as opposed to additions or new
improvements); provided, all such permitted capital expenditures (together with
reasonable finance charges) shall be amortized for purposes of this lease over
the useful life of the improvements. Tenant shall be responsible for Tenant’s
proportionate share of such permitted amortization of capital expenditures
during the Term; and

 

(iii) earthquake and flood insurance.

 

Tenant’s pro-rata share of Common Area Maintenance Charges shall be calculated
by multiplying the annual total thereof by a fraction, the numerator of which is
the number of square feet of floor area in the Demised Premises, and the
denominator of which is the total number of square feet of gross leasable area
within the Shopping Center.

 

Tenant shall pay to Landlord monthly on the first day of each month in advance,
together with Tenant’s payment of rent hereunder, one-twelfth (1/12th) of
Landlord’s reasonable estimate of Common Area Maintenance Charges plus Mall
Operating Costs (if applicable) for such year based on charges and costs for the
previous year increased appropriately in accordance with increases experienced
during the most recent years.

 

At the end of the year Landlord shall calculate all Common Area Maintenance
Charges and Mall Operating Costs. In the event Tenant shall have paid to
Landlord an amount in excess of Tenant’s pro-rata share of such actual Common
Area Maintenance Charges or Mall Operating Costs, such excess charges shall be
applied to the next installment of estimated Common Area Maintenance Charges or
Mall Operating Costs payable hereunder. If it is determined that Tenant’s
pro-rata share of such Common Area Maintenance Charges or Mall Operating Costs
exceeds the amount paid by Tenant, Tenant shall forthwith pay the total amount
due to Landlord within ten (10) days after receipt of Landlord’s bill thereof.

 

Landlord’s failure to inform Tenant of Tenant’s share of such charges for any
particular year shall not preclude Landlord from informing Tenant thereof at a
later date and collecting the increase of Common Area Maintenance Charges and
Mall Operating Costs from the appropriate date of such adjustment to the date of
such notice to Tenant. Any sum owing by Tenant on account of Common Area
Maintenance Charges and Mall Operating Costs shall be paid in full within ten
(10) days of billing. If Landlord, at Landlord’s sole discretion, elects to
accept such payment in installments, the amount owing shall bear interest at the
Interest Rate described in Paragraph 31.12 of this Lease.

 

Tenant shall have the right to inspect Landlord’s records for Common Area
Maintenance Charges for the most recent year ending December 31, at the office
of Landlord’s management agent or such other place as Landlord’s may designate
for such records to be maintained. Tenant shall provide Landlord with a notice
not less than seven days prior to the date Tenant or Tenant representative wants
the records to be made available for inspection. Should Tenant’s review of the
records disclose an error in the amount billed to Tenant, an adjustment shall be
made and the shortage/overage shall be paid by the appropriate party to the
other within ten days of agreement between the parties as to the correct
adjustment.

 

10. UTILITIES

 

Except as hereinafter set forth, Tenant shall make its own arrangements with all
utility companies for all utilities required by Tenant for the operation of
Tenant’s business within the Demised Premises. Tenant shall pay before
delinquency all charges for gas, heat, sewer, power, electricity, telephone,
storm drain, water service and water meter charges, and all other utility
charges including hook-up or connection fees or charges with respect to he
Demised Premises during the Term. Landlord shall have the right to interrupt the
furnishing of utilities at such times as may be necessary by reason of accident,
repairs, alterations or improvements, failure of power supply or any other cause
whatsoever beyond the control of Landlord. Landlord shall not be liable in
damages or rebate of charges of any kind whatsoever and Tenant shall not be
entitled to any abatement or reduction of its rent obligations, if the service
of such utilities by Landlord or by any other supplier or any utility service or
other service to the Demised Premises or the Shopping Center shall be
interrupted or impaired by fire, accident, riot, strike, acts of God, the making
of necessary repairs or improvements or for any other cause. If interruption is
caused by Landlord’s negligence, Tenant shall be entitled to an abatement of
rent until such services are restored.

 

11. SECURITY DEPOSIT

 

11.1 RETAINING DEPOSIT: Not Applicable

 

11.2 INITIAL DEPOSIT: Not Applicable

 

11.3 TRANSFER OF DEPOSIT: Not Applicable

 

11.4 INCREASES OF DEPOSIT: Not Applicable

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

 

12. REPAIRS AND ALTERATIONS

 

12.1 REPAIRS AND MAINTENANCE: Tenant’s entry into possession of the Demised
Premises shall be conclusive proof that the Demised Premises are, as of the
commencement date, in good condition and repair and in all ways acceptable to
Tenant. Tenant shall be responsible for the full cost to maintain it’s building.
Tenant shall continue to keep same in good condition and repair and make all
necessary repairs thereto, including without limitation, the interior and
exterior of the premises, all structural and non-structural portions thereof,
and all pipes, conduits, and duct work of the electrical, security, plumbing,
heating, ventilation and air conditioning and sprinkler systems. Tenant hereby
waives the provisions of Sections 1941 and 1942, and Section 1932 (2), and
Section 1933 (4) of the Civil Code of California. All such repairs shall be made
by Tenant as speedily as reasonably possible at Tenant’s sole cost and expense.
In accordance with the foregoing, Tenant shall retain the services of an air
conditioning service company for periodic inspection and repair, not less
frequently than once each month. If Tenant fails to engage the services of an
air conditioning company, Landlord may, without further notice, retain a company
for such purposes and bill Tenant for the cost thereof, and Tenant shall
reimburse Landlord within ten (10) days of receipt of Landlord’s bill. In
addition, it shall be the obligation of Tenant, at Tenant’s expense, in the
event that the Demised Premises are subject to termite infestation at any time
or times during the Lease term, to procure the services of a licensed pest
control company for purposes of eliminating the infestation, and Tenant shall,
in such event, also be required to repair all damage incurred in or about the
Demised Premises, whether structural or non-structural, by reason of the
infestation and the elimination thereof. If Tenant fails to meet the obligations
set forth in the previous sentence, Landlord may perform the necessary work and
bill Tenant for the cost, and Tenant shall reimburse Landlord within ten (10)
days of receipt of Landlord’s bill. Notwithstanding the foregoing, Lessor shall
make the following repairs to the Demised Premises and the building of which the
Demised Premises form a part and Tenant shall reimburse Landlord Tenant’s
pro-rata share of the costs thereof. Such items shall include without
limitation: roof (excluding structural portions), service lines and drops
located outside the perimeter of the Demised Premises, and painting or staining
of exterior walls, trim, or accessories as Landlord from time to time
determines. Tenant’s pro-rata share thereof shall be calculated by multiplying
the total amount thereof by a fraction, the numerator of which is the leasable
area within the Demised Premises and the denominator of which is the gross
leasable area within the building of which the Demised Premises form a part. In
the event any repairs are required to Tenant’s sign and Tenant fails to make
such required repairs, Landlord shall repair same upon five (5) days notice to
Tenant, at Tenant’s sole cost and expense plus interest at the Interest Rate
from the date of Landlord’s payment thereof.

 

Tenant shall promptly notify Landlord in writing of the need for any of the
foregoing repairs which Landlord shall perform at Landlord’s expense. Landlord
shall have the right to enter the Demised Premises upon 24 hours notice at any
time with men and equipment as may be deemed necessary by Landlord to make such
repairs. In no event shall Landlord be liable for any loss, damage (including
water damage), theft or destruction of or to any merchandise, fixtures, money,
or other property belonging to any other party (including Tenant) as a result of
Landlord’s failure to promptly make or correctly perform any of the foregoing
repairs unless caused by a willful act or negligence of Landlord, its agents,
employees, contractors, servants, or designees while making such repairs.

 

In the event Tenant fails or refuses to make any repairs it is required to make,
in addition to all other rights and remedies hereunder and any other which now
or hereafter may be available to Landlord at law or in equity, Landlord shall
have the right to enter the Demised Premises with men and equipment to perform
such repairs on behalf and at the expense of Tenant. Landlord may make any and
all emergency repairs as Landlord deems necessary. In the event of any of the
foregoing, Tenant shall reimburse Landlord Landlord’s costs and expenses thereto
together with ten percent (10%) covering Landlord’s overhead. Such reimbursement
shall be made together with the next monthly installment of rent. In the event
Tenant fails to timely reimburse Landlord such amount shall bear interest at the
Interest Rate (as hereinafter defined).

 

12.2 ALTERATIONS: Tenant shall not make any alterations, additions,
modifications, or changes (“alterations”) to the Demised Premises without
Landlord’s prior written consent. All such permitted alterations shall be made
only after first submitting plans and specifications and working drawings
therefore to Landlord for Landlord’s approval thereof and after Tenant has
obtained all permits, licenses, and consents which may be required by any legal
requirements with respect thereto. All such work shall be performed in good and
workmanlike manner and shall be subject to Landlord’s approval upon completion
thereof and in accordance with all legal requirements. Tenant shall notify
Landlord not less than two (2) weeks prior to commencing such work, of Tenant’s
intentions so to do in order to enable Landlord to post a Notice of
Non-responsibility in accordance with California Law. All alterations to or upon
or within the Demised Premises, except removable trade fixtures, shall upon
completion or installation be deemed to be attached to the realty and shall
become the property of the Landlord at the option of the Landlord.

 

In the event, as a result of any such alterations to the Demised Premises, any
portion thereof or the building of which the Demised Premises form a part made
by Tenant or at Tenant’s request, whether or not consented to by Landlord, any
repairs, alterations, modifications, or changes are required to be made to any
other portion of the Shopping Center, the Demised Premises or the building of
which the Demised Premises form a part in order to comply with any legal
requirements all such repairs, changes, modifications, alterations shall be done
at Tenant’s cost and expense, which Tenant shall pay upon receipt of Landlord’s
bill therefore. In the event Tenant fails to make timely payment thereof, such
amount shall bear interest at the Interest Rate.

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

12.3 RESPONSIBILITY OF PAYMENT, INSURANCE AND LIENS: Tenant shall pay or cause
to be paid all costs for all work done by it or done at Tenant’s request in, on,
or about the Demised Premises, and Tenant shall keep the Shopping Center and all
portions thereof, including the Demised Premises, free and clear of all liens,
Mechanics’ and otherwise, or claims which may ripen into a lien, on account of
such work. In the event any such lien is filed as a result of Tenant’s actions,
Landlord may pay such lien and Tenant shall reimburse Landlord for all amounts
so paid together with all costs and attorneys’ fees with respect thereto on the
first day of the month next following payment of such lien, together with
Tenant’s monthly installment of rent. In the event Tenant fails so to do, such
amount shall bear interest at the Interest Rate from the date of Landlord’s
payment thereof. In the event Tenant wishes to dispute such lien in good faith,
Tenant may furnish Landlord an indemnity bond or such undertaking in an amount
sufficient either to procure the release of such lien or to indemnify against
the amount thereof, together with all such costs, attorneys’ fees, and interest
at the Interest Rate. Notwithstanding the foregoing, Tenant agrees to and shall
indemnify, defend and save Landlord free and harmless from and against any and
all claims, threats, demands, causes of action, actions, suits, proceedings,
costs, expenses, damages, liability, judgments, fines, penalties, interest, and
attorneys’ fees (collectively “Claims”) in any way arising with respect to any
such work, liens, or claims unless arising as a result of the negligence or
willful misconduct of Landlord. Tenant agrees to give Landlord immediate notice
of any such lien, threat thereof, or claim.

 

13. SIGNS

 

13.1 INTERIOR SIGNS: Tenant shall not affix or permit to be affixed to any
surfaces of any windows or doors, exterior or interior, any signs, lettering,
placards, or banners without Landlord’s prior written consent.

 

13.2 EXTERIOR SIGNS: Tenant shall be permitted to affix upon the exterior fascia
of the Demised Premises Tenant’s standard sign which shall conform in all
respects to Landlord’s Sign Criteria attached hereto as Exhibit “D”, if any.
Notwithstanding the foregoing, such sign shall be subject to governmental
requirements and Landlord’s prior written consent as to size, content, design,
location, color, and material. In no event shall any such sign consist of moving
parts or flashing, oscillating, or moving lights or variable lighting
intensities. Landlord shall have the right to remove any sign in order to paint
or make repairs, alterations, or improvements in, on, or about the Demised
Premises. Landlord shall have the right from time to time to promulgate new sign
criteria to which Tenant shall conform.

 

14. INDEMNITY

 

14.1 LANDLORD INDEMNIFICATION: Tenant covenants that Landlord shall not be
liable for any damage or liability of any kind or for any damage or injury to
persons or property from any cause whatsoever arising from or during the use,
occupation, and enjoyment of the Demised Premises by the Tenant or any person
thereon or holding under Tenant, and Tenant will indemnify and save Landlord
harmless from all Claims arising in any way with respect to such damage or
injury and from all liens and Claims arising out of any repairs or alterations
which Tenant may make in, on, or about the Demised Premises unless arising as a
result of the negligence or willful misconduct of Landlord. Tenant shall not be
liable for any damage or injury arising out of the negligence or willful
misconduct of Landlord, its agents, servants, or employees.

 

14.2 SUBROGATION: Landlord and Tenant hereby waive all rights each may have
against the other including from negligence on account of the loss or damage
suffered by Landlord or Tenant, with respect to their respective property, or
the Demised Premises, arising from any risk generally covered by fire and
extended coverage insurance, and each agree to have their respective insurance
companies insuring the property of either Landlord or Tenant against such loss,
waive any right of subrogation it may have against the other.

 

14.3 INSURANCE: Tenant shall carry and maintain during the Term at Tenant’s sole
cost and expense, the following insurance, in the amount specified and in the
form hereinafter provided for:

 

  (a) Public Liability and Property Damage: Broad form comprehensive general
liability insurance with limits of not less than One Million Dollars
($1,000,000.00) combined single limit bodily injury and property damage
insurance insuring against any and all liability of Tenant with respect to the
Demised Premises or arising out of the maintenance, use, or occupancy thereof.
Said, property damage insurance shall include plate glass coverage, vandalism,
malicious mischief endorsement, naming the Landlord as additional insured.

 

  (b) Fixture Insurance: A policy or policies of fire insurance risk coverage to
the extent of at least one hundred percent (100%) of the full insurable value of
Tenant’s improvements, fixtures, equipment and merchandise which may from time
to time be located in, on, or about the Demised Premises, and trade fixtures and
equipment of others in Tenant’s possession located in, on, or about the Demised
Premises. The proceeds from any such policy shall be used for the repair or
replacement of said improvements, fixtures, equipment or merchandise.

 

  (c)

Policy Form: All policies of insurance to be provided herein by Tenant shall be
issued by good and solvent insurance companies licensed to do business in the
state

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

 

in which the Demised Premises are located, having not less than A+ Best XIV
Rating and, except for the policies under Section 14 (b) above, shall be issued
in the names of Landlord and Tenant for the mutual and joint benefit and
protection of parties. Executed copies of all such polices of insurance or
certificates thereof indicating payment of all premiums with respect thereto
shall be delivered to Landlord prior to the commencement of the Term and
replacement certificates shall be delivered to Landlord not less than thirty
(30) days before the expiration of the then current term thereof. All public
liability and property damage policies shall contain a provision that Landlord,
although named as an insured, shall nevertheless be entitled to recovery under
said policies for any loss, injury, or damage to Landlord, its servants, agents,
and employees by reason of the acts or omissions of Tenant, its servants,
agents, or employees. In the event that Tenant fails to furnish Landlord with
any insurance certificate required to be furnished to Landlord pursuant to the
provisions of this Lease, and if such failure continues for a period of ten (10)
days following Landlord’s notice to Tenant to furnish such certificate, Tenant
agrees to pay Landlord on each such occasion the sum of $350.00 to compensate
Landlord for Landlord’s reasonable administrative costs in attempting to secure
such certificate from Tenant. Payment of such sum by Tenant to Landlord shall
not relieve Tenant from the obligation to furnish the required certificates to
Landlord.

 

Any insurance policy carried by Landlord or Tenant pursuant to the provisions of
this Lease, shall be primary and non-contributing with insurance carried by the
other party. Each certificate of insurance furnished to Landlord and each policy
of insurance required to be maintained by Tenant shall contain an endorsement or
provision requiring:

 

  (a) That each such policy or policies are primary and non-contributing;

 

  (b) That not less than thirty (30) days written notice be given to the
Landlord prior to the cancellation or reduction of coverage or material change
in any such policy; and

 

  (c) An express waiver of any right of subrogation against Landlord as herein
above called for.

 

Notwithstanding anything herein contained to the contrary, Tenant’s obligations
to carry the insurance provided for herein may be brought within the coverage of
a blanket policy or policies of insurance carried and maintained by Tenant,
provided, however, that Landlord shall be named as an additional insured
hereunder as its interest may appear, and that the coverage afforded Landlord
will not be reduced or diminished by reason of the use of such blanket policy of
insurance, and provided further that all requirements herein are otherwise
satisfied.

 

14.4 INCREASES IN RATES OR PREMIUMS: Tenant will not at any time during the Term
carry any stock of goods or do anything in, on, or about the Demised Premises
which will in any way tend to increase the insurance rates with respect to the
Shopping Center, the Demised Premises, or the building of which they form a
part. Tenant shall pay to Landlord immediately upon demand the amount of any
increase in premiums for insurance resulting from any act or omission of Tenant
regardless of whether or not Landlord may have consented to any such act or
omission on the part of Tenant. Landlord expressly reserves the right to
increase the amounts and limits of insurance as herein above provided which
Tenant must maintain hereunder if such increase is deemed necessary and
advisable in Landlord’s good business judgment. Tenant acknowledges that certain
uses of the Demised Premises (such as a restaurant or catering establishment)
may cause an increase in the insurance rates or premiums with respect to the
Demised Premises or the Shopping Center. Tenant shall pay all costs and
increases caused by such use, whether or not (i) Landlord consented to such use,
(ii) such use is the use set forth in Article 1.8 hereof, or (iii) Tenant has
complied with all legal requirements, including recommendations or requirements
of Landlord’s insurance carriers, and whether or not such increases apply to all
or any portion of the Shopping Center.

 

14.5 LANDLORD’S INSURANCE: Landlord shall maintain general public liability
insurance with respect to the Shopping Center and fire and extended coverage,
vandalism, malicious mischief, loss of rental income, and sprinkler leakage (if
applicable) insurance in such form and with such covered perils as Landlord
deems appropriate in its sole discretion insuring the buildings and other
improvements within the Shopping Center. All proceeds shall belong to and be the
sole property of Landlord and Tenant hereby assigns to Landlord and Landlord’s
nominee all of Tenant’s rights, title and interest thereto. All premiums with
respect to such insurance and all costs with respect thereto shall be included
in Common Area Maintenance Charges of which Tenant shall pay its pro-rata share
as elsewhere herein provided.

 

14.6 ADDITIONAL INSURANCE: Landlord shall have the right to maintain blanket
policies provided any insurance premium payable by Tenant with respect thereto
shall be determined as the premium Tenant would have been required to pay as if
Landlord had caused a separate policy to have been issued.

 

15. DAMAGE AND DESTRUCTION

 

A.

If during the term, the Demised Premises or the Shopping Center and other
improvements in which the Demised Premises are located are totally or partially
destroyed or damaged from a risk covered by the insurance required to be
maintained under this Lease, rendering the Demised

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

 

Premises totally or partially inaccessible or unusable, Landlord shall restore
the Demised Premises or the Shopping Center and other improvements in which the
premises are located to substantially the same condition as they were in
immediately before the event. Such damage or destruction shall not terminate the
Lease. If existing laws do not permit the restoration, either party can
terminate the Lease immediately by giving notice to the other party. If the cost
of restoration exceeds the amount of the proceeds received from the insurance
carried, Landlord can elect to terminate the Lease by giving notice to Tenant
within 30 days after determining that the restoration cost will exceed the
insurance proceeds. In the case of damage or destruction to the Demised Premises
only, if Landlord so elects to terminate the Lease, Tenant, within 15 days after
receiving Landlord’s notice to terminate, can elect to pay to Landlord, at the
time Tenant notifies Landlord of its election, the difference between the amount
of insurance proceeds and the cost of restoration, in which case Landlord shall
restore the Demised Premises. Landlord shall give Tenant satisfactory evidence
that all sums contributed by Tenant as above provided have been expended by
Landlord in paying the cost of restoration. If Landlord elects to terminate the
Lease and Tenant does not elect to contribute to the cost of restoration as
provided above, the Lease shall terminate.

 

B. If during the term the Demised Premises or the Shopping Center and other
improvements in which the Demised Premises are located are totally or partially
destroyed or damaged from a risk not covered by the insurance required to be
maintained under this Lease, rendering the Demised Premises totally or partially
inaccessible or unusable, Landlord may elect to either restore the Demised
Premises or the Shopping Center and other improvements in which the premises are
located to substantially the same condition as they were in immediately before
the event, or to terminate the Lease. However, in the case of damage or
destruction of the Demised Premises only, if Landlord elects to terminate the
Lease, Tenant, within 15 days after receiving Landlord’s notice to terminate,
can elect to pay to Landlord, at the time Tenant notifies Landlord of its
election, the actual cost of restoration, in which case Landlord shall restore
the premises. Landlord shall give Tenant satisfactory evidence that all sums
contributed by Tenant as provided above have been expended by Landlord in paying
the cost of restoration.

 

If Landlord elects to terminate the Lease and Tenant does not elect to
contribute the cost of restoration as provided above, the Lease shall terminate.

 

C. In the case of damage or destruction to the Demised Premises or the Shopping
Center, where the Lease is not terminated, there shall be no abatement or
reduction of rent, regardless of whether or not caused by a risk covered by
insurance.

 

D. If damage or destruction to the Demised Premises occurs during the last year
of the term, either party may terminate the Lease by giving notice to the other
party not more than 30 days following the destruction, regardless of whether or
not caused by a risk covered by insurance.

 

E. Tenant waives the provisions of California Civil Code Sections 1932 (2) and
1933(4) with respect to any destruction of the Demised Premises or Building.
Tenant shall have the right to terminate this Lease by giving notice to the
Landlord within 30 days following damage or destruction if damage is to the
extent that Tenant cannot operate its business from the premises and the damage
will take more than sixty days to repair.

 

16. EMINENT DOMAIN

 

If there is any taking of or damage to all or any part of the Demised Premises
or any interest therein because of the exercise of the power of eminent domain,
whether by condemnation proceedings or otherwise, or any transfer of any part of
the Demised Premises or any interest therein made in avoidance of the exercise
of the power of eminent domain (all of the foregoing being hereinafter referred
to as “taking”) prior to or during the Term hereof, the rights and obligations
of Landlord and Tenant with respect to such taking shall be as follows:

 

A. If there is a taking of all of the Demised Premises, this Lease shall
terminate as of the date of such taking;

 

B. If twenty-five percent (25%) or more of the ground floor area of the Demised
Premises shall be taken, or twenty-five percent (25%) of the land area described
in Exhibit “B” (as the same may be amended) shall be taken (regardless of
whether or not any part of the Demised Premises is taken) then, in that event,
Landlord shall be entitled either to terminate this Lease or to rebuild the
remainder of the Demised Premises or the Shopping Center. Landlord shall give
written notice to Tenant of its election no later than ninety (90) days after
the date Landlord receives notice that possession or title to the portion of the
Demised Premises or Shopping Center taken has vested in the condemner.

 

If this Lease is terminated in accordance with the provisions of this Paragraph
16 such termination shall become effective as of the date physical possession of
the particular portion is taken or immediate possession is ordered. The parties
shall be released from all further liability hereunder. If this Lease is not
terminated as provided in this Paragraph 16, Landlord shall restore the
remainder of the improvements occupied by Tenant so far as practicable to a
complete unit of like quality, character, and condition as that which existed
immediately prior to the taking.

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

If this Lease is not terminated as provided in the Paragraph 16, the annual
fixed minimum rent only set forth in Article 1 for the remainder of the Term
shall be reduced by the proportion which the number of square feet of ground
floor area of the Demised Premises taken bears to the total ground floor area of
the Demised Premises immediately before the taking.

 

The entire award or compensation in such proceedings, whether for a total or
partial taking or for diminution in the value of the leasehold or for the fee
shall belong to and be the property of Landlord, and Tenant hereby assigns to
Landlord all of Tenant’s interest in any award.

 

17. ASSIGNMENT AND SUBLETTING

 

Except in the case of an assignment to a wholly-owned subsidiary or as part of
an acquisition of Tenant by another entity, Tenant shall not voluntarily assign
or encumber its interest in this Lease or in the Demised Premises, or sublease
all or any part of the Demised Premises, or allow any other person or entity to
occupy or use all or any part of the Demised Premises, without first obtaining
Landlord’s consent. Any assignment, encumbrance, or sublease without Landlord’s
consent shall be voidable and, at Landlord’s election, shall constitute a
default. No consent to any assignment, encumbrance, or sublease shall constitute
a further waiver of the provisions of this Article. No interest of Tenant herein
shall be assignable by operation of law (including without limitation, any
transfer by testacy or intestacy).

 

Tenant immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any subletting of all or a part of
the Demised Premises as permitted by this Lease, and Landlord, as assignee and
as attorney-in-fact for Tenant, or a receiver for Tenant appointed on Landlord’s
application, may collect such rent and apply it toward Tenant’s obligations
under this Lease; except that, until the occurrence of an act of default by
Tenant, Tenant shall have the right to collect such rent.

 

Each transfer, assignment, or subletting to which the Landlord has consented,
shall be by an instrument in writing and shall be executed by the transferor,
assignor or sublessor, and the transferee, assignee, or subtenant in each
instance, as the case may be, in such manner that it may be recorded in the
Office of the County Recorder of the County in which the Demised Premises are
located; and each transferee, assignee or subtenant shall agree in writing for
the benefit of the Landlord herein to assume, to be bound by, and to perform the
terms, covenants and conditions of this Lease to be done, kept and performed by
the Tenant. One executed copy of such written instrument shall be delivered to
the Landlord. Failure to comply with the provisions of this Article shall
operate to prevent any such transfer, assignment or subletting from becoming
effective. No transfer or attempted transfer of any interest herein shall
relieve Tenant from any obligation or liability under this Lease without the
express written consent of Landlord.

 

Notwithstanding the foregoing, Tenant acknowledges that Landlord’s overall
operations of the Shopping Center will be substantially impaired if the Trustee
in bankruptcy or any assignee or any subtenant makes any use of the Demised
Premises other than the uses as permitted herein. Recognizing that the financial
condition, resources and capability of Tenant were a material inducement to
Landlord in entering into this Lease, consent of Landlord to any requested
assignment shall not be unreasonably withheld if:

 

A. At the time of such requested assignment or transfer, Tenant is not in
default under any of the terms, provisions, covenants, conditions, or agreements
of this Lease;

 

B. The proposed assignee or subtenant shall expressly assume in writing all of
Tenant’s obligations to Landlord under this Lease;

 

C. The proposed assignee or subtenant must have (as demonstrated to the
satisfaction of Landlord and Landlord’s lender) a net worth (as defined in
accordance with generally accepted accounting principles consistently applied)
at least as great as the net worth of Tenant on the commencement date, increased
by seven percent (7%) for each year from the commencement date through the date
of the proposed assignment or subletting;

 

D. Any proposed assignee shall have been successfully engaged, in Landlord’s
sole opinion, in the use set forth in Section 1.8 hereof for at least five (5)
years prior to such proposed assignment or subletting;

 

E. Such assignment or subletting is at a rent equivalent to or greater than
rents then being asked of similar tenants for similar space within shopping
centers of like size and like size and quality.

 

F. Such subletting is not applicable to less than one hundred percent (100%) of
the Demised Premises and any assignment is not less than all of Tenant’s
interest in this lease; and

 

G. The Demised Premises shall be used solely for the purposes set forth in
Article 1 hereof.

 

In connection with any such assignment or subletting, Tenant shall pay to
Landlord Landlord’s standard fee of $500.00 plus Landlord’s reasonable
attorneys’ fee for acting upon such request. In the event of any such assignment
or sub-letting, Tenant shall pay to Landlord all monies received by Tenant from
any assignee or subtenant in excess of the amounts due Landlord hereunder,
whether Tenant receives such money as rent or as premium in connection with any
such assignment or subletting.

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

SUBORDINATION AND ATTORNMENT

 

17.1 SUBORDINATION: At Landlord’s election this Lease shall be subordinate or
superior to the lien of any mortgage or deed of trust (collectively herein
“trust deed”) now or hereafter affecting the Demised Premises, the Shopping
Center, or any portion thereof. If Landlord at any time elects that this Lease
be subordinate to the lien of any such trust deed, Landlord shall give notice
thereof to Tenant. Landlord may elect at any time thereafter to have the lien of
this Lease be paramount to the lien of such trust deed. This clause shall be
self operative and no further instrument shall be required. However, within five
(5) days after Landlord’s request therefore, Tenant shall execute any and all
reasonable documents in recordable form which Landlord may require to
memorialize the foregoing.

 

17.2 ATTORNMENT: In the event the Shopping Center or the Demised Premises are
transferred to the holder or beneficiary of any such deed of trust or the
successor in interest thereof, including the purchaser at any foreclosure or
forced sale with respect to such trust deed, Tenant shall attorn to such holder,
beneficiary, purchaser or transferor, and upon request shall execute a new lease
for the Demised Premises including all of the terms, provisions, covenants,
conditions and agreements of this Lease except that the term of such new lease
shall be for the unexpired term of this Lease.

 

If Landlord’s interest in the Shopping Center or the Demised Premises is a
leasehold interest and the Master Lessor or any successor thereof succeeds to
Landlord’s interest in the Shopping Center herein upon request of such Master
Lessor or successor, Tenant shall attorn thereto and execute a new lease for the
Demised Premises upon all of the terms, provisions, covenants, conditions and
agreements contained herein except that the term for such new lease shall be for
the balance of the Term hereof.

 

18. TENANT’S DEFAULTS

 

The following shall be deemed to be acts of default by Tenant under this Lease:

 

A. Tenant shall fail, neglect or refuse to pay any installment of fixed minimum
rent, additional rent, percentage rent or any other charge including, without
limitation, penalty charges, required to be paid by Tenant hereunder at the time
and in the amount as herein provided, or pay any moneys agreed by it to be paid
promptly when and as the same shall become due and payable under the terms
hereof and such default shall continue for a period of more than 3 days after
notice thereof in writing given to Tenant by Lessor.

 

B. Tenant shall fail, neglect or refuse to keep and perform any of the other
covenants, conditions, stipulations or agreements herein contained and
covenanted and agreed to be kept and performed by Tenant and such default shall
continue for a period of more than 15 days after notice thereof in writing given
to Tenant by Lessor; provided, however, that if the cause for giving such notice
involves the making of repairs or other matters reasonably requiring a longer
period of time than the period of such notice, Tenant shall be deemed to have
complied with such notice if Tenant has commenced and is diligently prosecuting
compliance therewith.

 

C. Any attachment or levy of execution or similar seizure of the Demised
Premises or Tenant’s merchandise, fixtures or other property at the Demised
Premises or any foreclosure, repossession, or sale under any chattel mortgage,
security agreement or conditional sales contract covering Tenant’s merchandise,
fixtures or other property at the Demised Premises; or the filing of any
petition by or against Tenant under any chapter of the Bankruptcy Act, or the
adjudication of Tenant as a bankrupt or insolvent; or the appointment of a
receiver or trustee to take possession of all or substantially all of the assets
of Tenant or a general assignment by Tenant for the benefit of creditors; or any
other action taken or suffered by Tenant under any State or Federal insolvency
or bankruptcy act and the continuation thereof for more than 120 days. Neither
this Lease nor any interest herein nor any estate created hereby shall pass by
operation of law under any State or Federal insolvency or bankruptcy act to any
trustee, receiver, assignee for the benefit of creditors or any other person
whatsoever without the prior written consent of Lessor.

 

In the event of an act of default by Tenant, Lessor may, at its option: (1)
Terminate Tenant’s right to possession of the Demised Premises because of such
breach and recover from Tenant all damages allowed under Section 1951.2 of the
California Civil Code, including, without limitation, the worth at the time of
the award of the amount by which the unpaid rent for the balance of the term
after the time of award exceeds the amount of such rental loss that Tenant
proves could be reasonably avoided, or; (2) Not terminate Tenant’s right to
possession because of such breach, but continue this Lease in full force and
effect; and in that event (a) Lessor may enforce all rights and remedies under
this Lease, including the right to recover all attorney’s fees and costs
incurred by Landlord by reason of Tenant’s breach hereunder, the rent and all
other charges due hereunder as such rent and other charges become due, and (b)
Tenant may assign its interest in this Lease with Lessor’s prior written
consent; (3) Declare a forfeiture of the lease and terminate all of Tenant’s
rights in accordance with such forfeiture.

 

In the event of any reentry, Lessor may remove all persons from the Demised
Premises and all property and any signs located in or about the Demised Premises
and place such property in storage in a public warehouse at the cost and risk of
Tenant.

 

No reentry or reletting of the Demised Premises of any nature served under
unlawful detainer action or the filing of any unlawful detainer or similar
action shall be construed as an election by Lessor to

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

terminate this Lease unless a written notice of such intention is given by
Lessor to Tenant; and notwithstanding any such reletting with such termination,
Lessor may at any time thereafter elect to terminate this Lease.

 

Except in the case of Lessor’s willful misconduct, Tenant hereby waives all
claims or demands for damages that may be caused by Lessor in reentering and
taking possession of the Demised Premises as hereinabove provided and all claims
or demands for damages which may result from the destruction of or injury to the
Demised Premises and all claims or demands for damages or loss of property
belonging to Tenant or to any other person or firm that may be in or about the
Demised Premises at the time of such reentry.

 

The rights, privileges, elections and remedies of Landlord in this Paragraph 19
are cumulative and not alternative. Nothing contained in this Lease shall limit
Landlord to the remedies set forth in this Paragraph 19, and upon Tenant’s
default Landlord shall be entitled to exercise any right or remedy then provided
by law, including, but not limited to, the right to obtain injunctive relief and
the right to recover all damages caused by Tenant’s default in the performance
of any of its obligations under this Lease.

 

19. BANKRUPTCY

 

Landlord and Tenant understand that notwithstanding certain provisions to the
contrary contained herein, a trustee or debtor in possession under the
Bankruptcy Code of the United States (the “Bankruptcy Code”) may have certain
rights to assume or assign this Lease. Landlord and Tenant further understand
that in any event Landlord is entitled under the Bankruptcy code to adequate
assurances of future performance of the terms and provisions of this Lease. For
purposes of any such assumption or assignment, the parties hereto agree that the
term “adequate assurance” shall include at least the following:

 

(a) In order to assure Landlord that the proposed assignee will have the
resources with which to pay the rent called for herein, any proposed assignee
must have (as demonstrated to the satisfaction of Landlord) a net worth (as
defined in accordance with generally accepted accounting principles consistently
applied) applied) at least as great as the net worth of Tenant on the
commencement date, increased by seven percent (7%) for each year from
commencement date through the date of proposed assignment. The parties hereto
agree that the financial condition and resources of Tenant were a material
inducement to Landlord in entering this Lease.

 

(b) Any proposed assignee must have been engaged in the permitted use for at
least five (5) years prior to any such proposed assignment.

 

(c) In entering into this Lease, Landlord considered extensively the permitted
use and determined that such permitted use would add substantially to Landlord’s
tenant balance and that if it were not for Tenant’s agreement to make only the
permitted use of the Demised Premises, Landlord would not have entered into this
Lease. Landlord’s overall operation will be substantially impaired if the
trustee in bankruptcy or any assignee of this Lease makes any use of the Demised
Premises other than the permitted use.

 

(d) Any proposed assignee of this Lease must assume and agree to be personally
bound by the terms, provisions, and covenants of this Lease.

 

20. SALE OR TRANSFER OF DEMISED PREMISES

 

If Landlord sells or transfers all or any portion of the Shopping Center or the
Demised Premises, or the building, improvements, and land of which the Demised
Premises form a part, upon consummation of such sale or transfer Landlord shall
be released from all liability under this Lease provided the new owner assumes
such liabilities arising prior to the date of transfer. In the event of any such
transfer or sale, Landlord shall transfer the security deposit or any prepaid
rent to Landlord’s successor and on such transfer Landlord shall be discharged
from any further liability thereto.

 

21. LANDLORD’S DEFAULT AND LIABILITY

 

21.1 LANDLORD’S DEFAULT: Landlord shall in no event be charged with default in
the performance of any of its obligations hereunder unless and until Landlord
shall have failed to perform such obligations within thirty (30) days (or such
additional time as is reasonably required to correct any such defaults) after
written notice by Tenant to Landlord properly specifying wherein Landlord has
failed to perform any such obligation. Notwithstanding any default by Landlord,
Tenant shall not have the right to exercise any remedy provided for herein or at
law unless and until Tenant shall have delivered a written notice to any lender
holding a trust deed against the Demised Premises or the Shopping Center or
portion thereof specifying wherein Landlord has failed to correct or remedy such
default, which such notice may not be delivered until after the expiration of
the period set forth herein for Landlord to remedy such default and shall grant
to the lender an additional equal period within which to cure such default.

 

21.2 LANDLORDS LIABILITY: Landlord shall have absolutely no personal liability
with respect to any provision of this Lease or any obligation or liability
arising there from or in connection therewith. In the

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

event Landlord shall be determined to be liable to Tenant as a result of any
default by Landlord hereunder, it is expressly understood and agreed that any
money judgment against Landlord resulting from any default or other claim
arising under this Lease shall be satisfied only out of the net rents, issues,
profits, and other income (for the purposes of this Article only, collectively
herein called “net income”), actually received from the operation of the
Shopping Center or Landlord’s interest in the Shopping Center, and no other
real, personal or fixed property of Landlord, wherever situated, shall be
subject to levy on any such judgment obtained against Landlord. If such net
income and the value of Landlord’s interest are insufficient for the payment of
such judgment, Tenant will not institute any further action, suit, claim or
demand, in law or in equity, against Landlord for or on the account of such
deficiency. Tenant hereby waives, to the extent allowed under law, any right to
satisfy said money judgment against Landlord except from net income received by
Landlord from the operation of the Shopping Center. For the purposes of this
Article only, the term “Landlord” shall mean any and all partners, general
and/or limited, or joint ventures, if any, which comprise Landlord. Such
exculpation of liability shall be absolute and without any exception whatsoever.

 

22. HOLDING OVER

 

If Tenant remains in possession of the Demised Premises after expiration of the
Term hereby demised, such holding over shall be deemed to be a holding over upon
a tenancy from month-to-month at a monthly rental equal to one hundred and
twenty-five percent (125%) of the monthly installment of Fixed Minimum Monthly
Rent due under the terms of this Lease for the month next preceding the
commencement of the holdover period, and Tenant shall remain liable for all
other payments provided hereunder, including, but not limited to, percentage
rent, taxes, insurance, maintenance and Common Area costs, and such holding over
shall be subject to all of the other terms and conditions of this Lease.

 

In the event Landlord relets the Demised Premises to a new tenant and the term
of such new lease commences during the period for which Tenant holds over, then
such holding over shall be deemed a breach of Tenant’s covenant to deliver up
the Demised Premises upon the termination or expiration of the Term of this
Lease, and Landlord shall be entitled to recover from Tenant any and all costs,
expenses, reasonable attorney’s fees, damages, loss of profits or any other
costs resulting from Tenant’s failure to deliver possession of the Demised
Premises to the new tenant.

 

23. SURRENDER OF PREMISES

 

At the expiration of the tenancy hereby created, Tenant shall surrender the
Demised Premises in the same condition as the Demised Premises were in upon
delivery of possession thereto under this Lease, in addition to any alterations
or additions which tenant elects to keep as elsewhere provided herein,
reasonable wear and tear excepted, and shall surrender all keys for the Demised
Premises to Landlord at the place then fixed for the payment of rent and shall
inform Landlord of all combinations on locks, safes and vaults, if any, in the
Demised Premises. No act or conduct of Landlord, except a written acknowledgment
of acceptance of the surrender signed by Landlord, shall be deemed to be or
constitute an acceptance of the surrender of the Demised Premises by Tenant
prior to the expiration of the Term of this Lease.

 

If prior to the termination of this Lease or within fifteen (15) days
thereafter, Landlord elects, by written notice to Tenant, Tenant shall promptly
remove the additions, improvements, fixtures, trade fixtures and installments
which were placed in the Demised Premises by Tenant and which are designated in
said notice and shall repair any damage occasioned by such removal; and in
default thereof Landlord may effect said removals and repairs at Tenant’s
expense. The covenants of Tenant contained herein shall survive the expiration
or termination of the lease term.

 

24. COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that if Tenant pays the rent and all other charges provided
for herein, performs all of its obligations provided for hereunder, and observes
all of the other provisions hereof, Tenant shall at all times during the Term
peaceably and quietly have, hold and enjoy the Demised Premises, without any
interruption or disturbance from Landlord, subject to the terms hereof.

 

25. NOTICES

 

25.1 MAILING PROCESS: Any notice, demand or communication desired or required
to-be made with respect to this Lease shall not be effective unless and until
given in writing and sent by registered or certified mail, return receipt
requested, addressed to the other party at their respective address set forth in
Article 1, or to any other address or any other party as thereafter designated
by notice.

 

25.2 NOTICE TO LENDER: If Landlord shall notify tenant that the Demised Premises
or the Shopping Center are encumbered by a trust deed and in such notice set
forth the name and address of the beneficiary thereof; then, notwithstanding
anything to the contrary, no notice intended for Landlord shall be deemed
properly given unless a copy thereof is simultaneously sent to such beneficiary
by certified or registered mail, return receipt requested. If any beneficiary
shall perform any obligation that Landlord is required to perform hereunder,
such performance by beneficiary, insofar as Tenant is concerned, shall be deemed
performance on behalf of Landlord and shall be accepted by Tenant as if
performed by Landlord.

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

26. MARKETING FUND

 

Not Applicable.

 

27. TENANT’S CERTIFICATE

 

27.1 REQUEST OF NOTICE: At any time within five (5) days after request by
Landlord, by written instrument, duly executed and acknowledged, Tenant shall
certify to Landlord, any beneficiary of any trust deed or assignee thereof, any
purchaser, or any other person, specified by Landlord, to the effect, but not
limited to:

 

  (a) Whether or not Tenant is in possession of the Demised Premises;

 

  (b) Whether or not this Lease is unmodified and in full force and effect (or
if there has been a modification, that the same is in full force and effect as
modified and setting forth such modification);

 

  (c) Whether or not there are then existing set-offs or defenses against the
enforcement of any right or remedy of Landlord, or any duty or obligation of
Tenant (and if so, specifying the same);

 

  (d) The dates, if any, to which any rent or other charges have been paid in
advance; and

 

  (e) As to any other matters reasonably requested by Landlord.

 

In the event Tenant fails to deliver such certificate within such five (5) days,
it shall be conclusively determined that (i) this Lease is in full force and
effect, unmodified except as may be represented by Landlord; (ii) Landlord is
not in default under this Lease; and (iii) no more than one (1) month’s Fixed
Minimum Monthly Rent has been paid in advance.

 

27.2 TENANT DUTY TO DELIVER FINANCIAL INFORMATION: In the event that Landlord
may need or desire same for any lender or potential lender, Tenant shall deliver
to Landlord such financial information about Tenant as may be reasonably
requested, including without limitation, a Balance Sheet, a Profit and Loss
statement and a Statement of Shareholders’ or Owner’s equity therein, each as at
the end of and for each of the last three (3) full fiscal years of Tenant. All
such statements shall be prepared by a Certified Public Accountant and certified
to be true and correct by Tenant or, if Tenant is not a natural person, by an
officer, director, or general partner of Tenant. All such financial information
shall be received and kept by Landlord in confidence and shall be used only for
potential financing.

 

28. RIGHT OF ACCESS

 

28.1 ENTRY: During any reasonable time before and after the commencement date
and upon 24 hours notice, Landlord may enter upon the Demised Premises, any
portion thereof and any appurtenance thereto (with men and materials, if
required) for the purpose of:

 

  (a) Inspecting the same;

 

  (b) Making such repairs, replacements or alterations which it may be required
to perform as herein provided or which it may deem desirable for the Demised
Premises; and

 

  (c) Showing the Demised Premises to prospective purchasers or Tenants. (Only
during the last three (3) months of the Lease term)

 

28.2 EASEMENT FOR PIPES: Tenant shall permit Landlord to erect, use and maintain
and repair pipes, cables, conduits, plumbing, vents and wires in, to and through
the Demised Premises as and to the extent that Landlord may now or hereafter
deem to be necessary or appropriate for the proper operation and maintenance of
the Shopping Center.

 

29. DEVELOPMENT OF SHOPPING CENTER

 

Landlord may, at its sole option, without Tenant’s consent:

 

  (a) Develop the Shopping Center in phases;

 

  (b) Increase or decrease the size of the Shopping Center;

 

  (c) Modify the plan of the Shopping Center as shown on Exhibit “A” by adding
or changing building areas, Common Areas, parking areas, ingress and egress;

 

  (d)

Vary the location or dimensions of the Demised Premises at any time prior to the
time Tenant commences its construction provided the approximate size and general

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

 

locations of the Demised Premises will not be changed without Tenant’s consent,
and if a material change of location or dimensions is requested by Landlord and
Tenant fails to consent thereto, Landlord may terminate this Lease, at
Landlord’s option;

 

  (e) Build additional stories on any building or buildings in the Shopping
Center; and

 

  (f) Construct double-deck or subterranean or elevated parking facilities.

 

It is specifically acknowledged by Tenant that the designations set forth on the
Exhibit “A” as to building locations, other tenant names, traffic patterns,
parking facilities, access routes, and abutting public thoroughfares are for
convenience only and shall in no way constitute a warranty or representation
that any of such matters shall remain so, it being specifically agreed that
Tenant shall in no way rely on any such matters.

 

30. MISCELLANEOUS

 

30.1 NO WAIVERS: One or more waivers of a breach of any covenant, term or
condition of this Lease by either party shall not be construed by the other
party as a waiver of a subsequent breach of the same covenant, term or
condition. The consent or approval of either party to or of any act by the other
party of a nature requiring consent or approval shall not be deemed to waive or
render unnecessary consent to or approval of any subsequent similar act.
Acceptance of Rent by Landlord subsequent to any breach hereof shall not be
deemed a waiver of any preceding breach other than the failure to pay the
particular Rent so accepted, regardless of Landlord’s knowledge of any breach at
the time of such acceptance of Rent. Landlord shall not be deemed to have waived
any term, covenant or condition unless Landlord gives Tenant written notice of
such waiver.

 

30.2 NO RELATIONSHIP OTHER THAN LANDLORD AND TENANT: Nothing herein contained
shall create between the parties hereto, or be relied upon by others as creating
any relationship of partnership, association, joint venture or otherwise. The
sole relationship of the parties hereto shall be that of Landlord and Tenant.

 

30.3 APPLICABLE LAW: The laws of the State of California shall govern the
validity, performance and enforcement of this Lease. This Lease shall not be
construed in favor of Landlord or Tenant, but shall be equitably interpreted in
accordance with the general tenor of its language.

 

30.4 ATTORNEY’S FEES: In the event that at any time during the Term Landlord or
Tenant shall institute any action or proceeding against the other relating to
the provisions of this Lease, or any default hereunder, then the unsuccessful
party in such action or proceeding shall reimburse the successful party therein
for the reasonable attorney’s fees and costs of suit incurred by the successful
party.

 

30.5 DEFINITIONS: The word “Landlord” and “Tenant” shall be deemed to mean each
and every party mentioned as such herein. The use of the neuter singular pronoun
shall be deemed a proper reference even though such party may be a male or
female individual, a partnership, a corporation or a group of two (2) or more
individuals or corporations. The singular shall apply to the plural as though in
each case fully expressed.

 

30.6 NO RECORDING: This Lease shall not be recorded.

 

30.7 TITLES: The titles of articles and sections herein are for convenience only
and do not in any way define, limit or construe the contents of this Lease.

 

30.8 SEVERABILITY: If any provision of this Lease shall be determined to be void
by any court of competent jurisdiction, then such determination shall not affect
any other provision of this Lease and all such other provisions shall remain in
full force and effect; and it is the intention of the parties hereto that if any
provision of this Lease is capable of two (2) constructions, only one (1) of
which would render the provision valid, then the provision shall have the
meaning which renders it valid.

 

30.9 FORCE MAJEURE: Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain labor or materials or
reasonable substitutes therefore, governmental restrictions, governmental
regulations, governmental controls, enemy or hostile governmental action, acts
of terrorism, civil commotion, fire or other and other causes beyond the
reasonable control of the party obligated to perform any term, covenant or
condition of this Lease other than the payment of money, shall excuse the
performance by such party for a period equal to that of any such prevention,
delay or stoppage.

 

30.10 LANDLORD’S RULES AND REGULATIONS: Tenant agrees and covenants to comply
with all of Landlord’s rules and regulations, if any, set forth in Exhibit “E”
attached hereto. Landlord shall have the right from time to promulgate
amendments and additional and new rules and regulations for the care, safety,
maintenance and cleanliness of the Demised Premises and the Shopping Center, or
for the preservation of good order. On delivery of a copy of such amendments and
additional new rules and regulations to Tenant, provided they are reasonable and
non-discriminatory, Tenant shall comply with same. If there is a conflict
between said rules and regulations and any of the provisions of this Lease, the
provisions of the Lease shall prevail.

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

30.11 NO BROKER: Tenant represents that Tenant has had no negotiations with any
broker other than Burnham Real Estate Services, who shall be paid a commission
equal to $5,967.00 with respect to this Lease, and hereby indemnifies Landlord
against any other fees, charges, commissions or other remuneration with respect
to the negotiation or execution of this Lease, or claims, demands, threats,
suits, actions, judgments, costs, damages, including attorneys’ fees with
respect thereto.

 

30.12 INTEREST RATE: Whenever Tenant is required to pay interest to Landlord
hereunder the interest rate with respect thereto shall be the prime rate charged
by the Bank of America, Los Angeles Main Branch, to its most credit-worthy
customers plus two percent (2%), but in no event more then the maximum interest
rate then allowed under the laws of the State of California.

 

30.13 SUBMISSION: The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Demised Premises, and this document shall become effective and
binding only upon execution and delivery hereof by Tenant and by Landlord (or,
when duly authorized, by Landlord’s agent or employee). No act or omission of
any agent of Landlord or Tenant or of Landlord’s or Tenant’s broker shall alter,
change or modify any of the provisions hereof.

 

30.14 ENTIRE AGREEMENT: There are no oral agreements or representations between
the parties hereto affecting this Lease, and this Lease supersedes any and all
previous negotiations, arrangements, brochures, agreements or representations
and understandings, if any, between the parties hereto or displayed by Landlord
to Tenant with respect to the subject matter thereof, and none thereof shall be
used to interpret or construe this Lease. There are no other representations or
warranties between the parties and all reliance with respect to representations
is solely upon the representations and agreements contained in this document.
The terms and agreements as contained in this Lease shall apply to and shall be
binding upon and inure to the benefit of the parties hereto, and their
respective heirs, executors, administrators, personal representatives and
assigns successors in interest.

 

30.15 EXECUTION: In the event any party executing this Lease shall be a
corporation, such party hereby covenants and warrants that it is a
duly-qualified corporation authorized to do business in California. Each
individual executing this Lease on behalf of said corporation represents and
warrants that he is duly authorized to execute and deliver this Lease on behalf
of said corporation in accordance with the by-laws of said corporation, and that
this Lease is binding upon said corporation in accordance with its terms. If
Tenant or Landlord is a partnership, joint venture or other unincorporated
association, each individual executing this Lease represents that this Lease is
binding. Furthermore, Tenant and Landlord agree that the execution of any
written consent hereunder, or of any written modifications or termination of
this Lease, by any general partner of Tenant, Landlord or any other authorized
agent of Tenant or Landlord shall be binding upon Tenant and Landlord.

 

30.16 USE OF PREMISES FOR FILMING: Tenant shall not license or permit any
person, firm or corporation to make films of the interior or exterior of the
premises for any commercial purpose without the express written consent of
Landlord. In the event of any such use of either the interior or exterior of the
premises without Landlord’s written consent all compensation received therefore
by Tenant shall be paid over to Landlord upon receipt thereof. All compensation,
for such use of the premises, or any portion thereof, whether-interior or
exterior, with Landlord’s consent shall be paid one-half (1/2) to Tenant and
one-half (1/2) to Landlord. Should Tenant receive the entire compensation
therefore Tenant shall immediately reimburse Landlord in an amount equal to
one-half (1/2) thereof. Tenant shall notify Landlord within three (3) days of
any such use. Tenant shall indemnify and hold harmless Landlord against any and
all loss, cost or damage, including attorneys’ fees, arising out of any such use
of the premises.

 

31. HAZARDOUS SUBSTANCES

 

31.1 REPORTABLE USES REQUIRE CONSENT: The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, chemical, material or waste whose
presence, nature, quantity and/or intensity of existence, use, manufacture,
disposal, transportation, spill, release or effect, either by itself or in
combination with other materials expected to be on the Premises, is either (i)
potentially injurious to the public health, safety or welfare, the environment
or the Premises, (ii) regulated or monitored by any governmental authority, or
(iii) a basis for liability of Landlord to any governmental agency or third
party under any applicable statute or common law theory. Hazardous Substance
shall include, but not be limited to, hydrocarbons, petroleum, gasoline, crude
oil or any products, by-products or fractions thereof. Tenant shall not engage
in any activity in, on or about the Premises which constitutes a Reportable Use
(as hereinafter defined) of Hazardous Substances without the express prior
written consent of Landlord and compliance in a timely manner (at Tenant’s sole
cost and expense) with all applicable laws whether federal, state or local.
“Reportable Use” shall mean (i) the installation or use of any above or below
ground storage tank, (ii) the generation, possession, storage, use,
transportation, or disposal of a Hazardous Substance that requires a permit
from, or with respect to which a report, notice, registration or business plan
is required to be filed with, any governmental authority. Reportable Use shall
also include Tenant’s being responsible for the presence in, on or about the
Premises of a Hazardous Substance with respect to which any Applicable Law
requires that a notice be given to persons entering or occupying the Premises or
neighboring properties. Notwithstanding the foregoing, Tenant may, without
Landlord’s prior consent, but in compliance with all applicable law, use any
ordinary and customary materials reasonably required to be used by Tenant in the
normal cause of Tenant’s business permitted on the Premises, so long as such use
is not a Reportable Use and does not expose the Premises or neighboring
properties to any meaningful risk of contamination or damage or expose

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

Landlord to any liability therefore. In addition, Landlord may (but without any
obligation to do so) condition its consent to the use or presence of any
Hazardous Substance, activity or storage tank by Tenant upon Tenant’s giving
Landlord such additional assurances as Landlord, in its reasonable discretion,
deems necessary to protect itself, the public, the Premises and the environment
against damage, contamination or injury and/or liability there from or
therefore, including, but not limited to, the installation (and removal on or
before Lease expiration or earlier termination) of reasonably necessary
protective modifications to the Premises (such as concrete encasements) and/or
the deposit of an additional Security Deposit.

 

31.2 DUTY TO INFORM LANDLORD: If tenant knows, or has reasonable cause to
believe, that a Hazardous Substance, or a condition involving or resulting from
same, has come to be located in, on, under, or about the Premises, other than as
previously consented to by Landlord, Tenant shall immediately give written
notice to such fact to Landlord. Tenant shall also immediately give Landlord a
copy of any statement, report, notice, registration, application, permit,
business plan, license, claim, action or proceeding given to, or received from,
any governmental authority or private party, or persons entering or occupying
the Premises concerning the presence, spill, release, discharge of, or exposure
to, any Hazardous Substance or contamination in, on, or about the Premises,
concerning the presence, spill, release, discharge of, or exposure to, any
Hazardous Substance or contamination in, on or about the Premises including but
not limited to all such documents as may be involved in any Reportable Uses
involving the Premises.

 

31.3 INDEMNIFICATION: Tenant shall indemnify, protect, defend and hold Landlord,
its agents, employees, lenders and ground lessor, if any, and the Premises,
harmless from and against any and all loss of rents and/or damages, liabilities,
judgments, costs, claims, liens, expenses, penalties, permits and attorney’s and
consultant’s fees arising out of or involving any Hazardous Substance or storage
tank brought onto the Premises by or for Tenant or under Tenant’s control.
Tenant’s obligations under this Paragraph shall include, but not be limited to,
the effects of any contamination or injury to person, property or the
environment created or suffered by Tenant, and the cost of investigation
(including consultant’s and attorney’s fees and testing), removal, remediation,
restoration and/or abatement thereof, or of any contamination therein involved,
and shall survive the expiration or earlier termination of this Lease. No
termination, cancellation or release agreement entered into by Landlord and
Tenant shall release Tenant from its obligations under this Lease with respect
to Hazardous Substances or storage tanks, unless specifically so agreed by
Landlord in writing at the time of such agreement.

 

ATTACHED HERETO ARE RIDER PAGES “A” THROUGH “H” WHICH BY THIS REFERENCE ARE
INCORPORATED HEREIN AND MADE A PART HEREOF. IN THE EVENT OF ANY CONFLICT BETWEEN
ANY OF THE TERMS, PROVISIONS, COVENANTS, CONDITIONS, AND AGREEMENTS OF THIS
LEASE AND OF SUCH RIDERS, THE TERMS, PROVISIONS, COVENANTS, CONDITIONS, AND
AGREEMENTS OF SUCH RIDERS SHALL PREVAIL. ALL DEFINITIONS CONTAINED HEREIN SHALL
APPLY TO SUCH RIDERS, AND THIS LEASE SHALL NOT BE DEEMED TO BE COMPLETE UNLESS
ALL SUCH RIDERS ARE ATTACHED HERETO.

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease (or cause this
Lease to be duly executed) as of the date first above written.)

 

“LANDLORD”       The Auerbach Realty Group, LLC DATE:           BY:  
/s/    ERNEST AUERBACH                        

Ernest Auerbach

Managing Member

“TENANT”       Cuyamaca Bank NA DATE:           BY:   /s/    BRUCE IVES        
                Bruce Ives, President DATE:           BY:   /s/    PAUL
CABLE                         Paul Cable, CFO

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

LOGO [g93730image002.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT “B”

 

LEGAL DESCRIPTION FOR TOTAL SHOPPING CENTER

 

Being a portion of Blocks 1, 2, 3, 6, 7 and 8 of Sunnyside Addition to La Mesa
Springs, in the City of La Mesa, County of San Diego, State of California, as
shown on map thereof No. 1118, filed in the Office of the County Recorder of
said County February 4, 1908, together with those portion of College Avenue,
Orange Avenue, and Normal Avenue adjacent thereto and those portions of alleys
within said Blocks, and also being Lots 2, 3 and a portion of Lot 1 of Block 3
of Waverly Tract, in said City of La Mesa, as shown on map thereof No. 1109,
filed in the Office of the County Recorder of said San Diego County January 9,
1908, described as a whole as follows:

 

Beginning at the southeasterly corner of said Lot 3, in Block 3 of the Waverly
Tract, said corner also being a point on the westerly line of Date Avenue (60.00
feet wide) as shown on last said map; thence along the easterly line of said
Lots 3, 2 and 1, and along said Date Avenue, North 01° 25’ 00” West 106.98 feet
to the beginning of a tangent curve concave southwesterly and having a radius of
20.00 feet; thence northwesterly along said curve through a central angle of 89°
20’ 00” an arc length of 31.18 feet to a point on the northwesterly line of said
Lot 1, said northerly line also being the southerly line of Allison Avenue
(75.00 feet wide); thence along the northerly line of said Lot 1 and the
westerly prolongation thereof, said northerly line and prolongation being said
southerly line of Allison Avenue, South 89° 15’ 00” West 563.61 feet to the
beginning of a tangent curve concave northeasterly and having a radius of 181.85
feet; thence northwesterly along said curve, and continuing along said Allison
Avenue, through a central angle of 31° 07’ 34”, an arc length of 98.79 feet to
the beginning of a tangent curve concave southerly and having a radius of 25.00
feet; thence southwesterly along said curve through a central angle of 81° 14’
29”, an arc length of 35.45 feet, to a point on the southwesterly line of
University Avenue (formerly Cholla Read), said line also being a tangent curve
concave northwesterly and having a radius of 383.61 feet; thence southwesterly
along said curve through a central angle of 10° 55’ 15”, an arc length of 73.12
feet. Thence continuing along said southwesterly line of University Avenue, the
following four courses and distances: (1) South 50° 03’ 20” West, 59.34 feet to
the beginning of a tangent curve concave southeasterly and having a radius of
3053.00 feet (2) Southwesterly along said curve through a central angle of 4°
51’ 20”, an arc length of 258.73 feet, (3) parallel with the northwesterly line
of said Blocks 2 and 3, South 45° 12’ 00” West, 178.67 feet to the beginning of
a tangent curve concave easterly and having a radius of 20.00 feet, (4)
southeasterly along said curve through a central angle of 90° 02’ 00”, an arc
length of 31.43 feet to a point on a line which is parallel and concentric with
and distant northeasterly 12.50 feet, measured commonly, from the southwesterly
line of said Block 3 of Sunnyside Addition, said parallel line being the
northeasterly line of La Mesa Boulevard, formerly Lookout Avenue (100.00 feet
wide at this point); thence along said northeasterly line the following three
courses and distances: (1) South 44° 50’ 00” East 219.63 feet to the beginning
of a tangent curve concave northeasterly and having a radius of 550.00 feet, (2)
Southeasterly along said curve through a central angle of 11° 45’ 00”, an arc
length of 112.79 feet, and (3) South 56° 35’ 00” East 152.26 feet to a point on
the southeasterly line of said Block 3, said southeasterly line also being the
northwesterly line of Normal Avenue as shown on said Map No. 1118; thence South
47° 29’ 35” East 50.64 feet to a point on the southeasterly line of said Normal
Avenue, said southeasterly line also being the northwesterly line of said Block
6, said point being on a line parallel and concentric with and distant 4.50 feet
northeasterly from the southeasterly line of said Block 6, last said parallel
line also being the northeasterly line of La Mesa Boulevard (79.50 feet wide at
this point and being 42 feet from the centerline on the northeasterly side);
thence along said La Mesa Boulevard the following three courses and distances:
(1) South 56° 35’ 00” East 183.76 feet to the beginning of a tangent curve
concave northeasterly and having a radius of 258.00 feet, (2) southeasterly
along said curve through a central angle of 29° 48’ 00”, an arc length of 134.19
feet, and (3) South 86° 23’ 00” East 176.37 feet to a point on the easterly line
of Lot 9 in said Block 6; thence along said easterly line North 05° 33’ 30” East
130.50 feet to the northeast corner of said Lot 9; thence along the southerly
line of Lot 17 of said Block 6, South 86° 23’ 00” East 3.35 feet to the
southeast corner of said Lot 17; thence along the northeasterly line of said Lot
17, and the northwesterly prolongation thereof, North 26° 09’ 41” West 142.07
feet to the centerline of Orange Avenue (60.00 feet wide ) as shown on said Map
No. 1118; thence along said centerline North 63° 56’ 35” East 2.22 feet; thence,
at right angles, North 26° 03’ 25” West 30.00 feet to the most southerly corner
of Lot 4 in Block 7 of said Map No. 1118; thence along the southwesterly Line of
said Lot 4, North 56° 36’ 30” West 29.08 feet; thence North 26° 04’ 32” West
263.08 feet to a point on the northwesterly line of Lot 1 of said Block 7;
thence along said northwesterly line, and the northeasterly prolongation
thereof; North 33° 25’ 00” East 26.35 feet to the most westerly corner of Lot 10
in Block 7 of said Map No. 1118; thence North 64° 11’ 12” East 354.82 feet to
the most southerly corner of said Lot 3 in Block 3 of said Map No. 1109; thence
along the southeasterly line of said Lot 3, North 63° 56’ 35” East 149.48 feet
to the point of beginning.

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

EXHIBIT “C”

 

CONSTRUCTION

 

LEASE dated December 23, 2002 between The Auerbach Realty Group (“Landlord”),
and Cuyamaca Bank, NA (“Tenant”).

 

A. TENANT’S WORK:

 

It shall be the obligation of Tenant, using a contractor selected by Tenant, to
install all tenant improvements within the premises for purposes of conducting
Tenant’s business at the premises. All improvements shall be constructed in
accordance with plans and specifications which have been approved in advance by
Landlord, and Tenant or Tenant’s contractor shall procure all necessary
governmental building permits and/or licenses for the work in question. Prior to
commencing work, Tenant’s contractor shall furnish Landlord with certificates
indicating that the contractor has in place statutory Worker’s Compensation
Insurance and General Liability Insurance in amounts deemed reasonably
acceptable by Landlord to protect Landlord’s interests. Said liability insurance
shall name Landlord as an additional insured.

 

B. LANDLORD’S WORK: Intentionally Omitted.

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

 

EXHIBIT “D”

 

LANDLORD SIGN CRITERIA RIDER

 

LEASE dated December 23, 2002 between The Auerbach Realty Group (“Landlord”) and
Cuyamaca Bank, NA (“Tenant”).

 

Landlord and Tenant acknowledge that Landlord has not attached its sign criteria
to this Lease. Notwithstanding the provisions of Paragraph 13 of the Lease,
Tenant shall be permitted to affix upon the exterior fascia of the Demised
Premises a total of one (1) sign on the building which shall meet all applicable
governmental criteria as to size, content, design, location, color, and
material. In addition to obtaining a city permit for such sign, Tenant shall
obtain Landlord’s prior written approval therefore, which approval shall not be
unreasonably withheld. In no event shall any such sign consist of moving parts
or flashing, oscillating, or moving lights or variable lighting intensities.
Landlord shall have the right from time to time to promulgate reasonable new
sign criteria to which Tenant shall conform.

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

 

EXHIBIT “E”

 

LANDLORD’S RULES AND REGULATIONS

 

Attached To and Made Part of LEASE dated December 23, 2002 between The Auerbach
Realty Group, LLC (“Landlord”) Cuyamaca Bank, NA (“Tenant”).

 

Landlord and Tenant acknowledge that Landlord has not attached its Rules and
Regulations to this Lease. Landlord reserves the right to promulgate new
reasonable Rules and Regulations which shall apply to all Tenants of the
Shopping Center. On delivery thereof, to Tenant, Tenant shall abide by all such
Rules and Regulations, and agrees to be bound by same.

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

 

EXHIBIT “F”

 

OPTION TO EXTEND RIDER

 

Attached To and Made a Part of LEASE dated December 23, 2002 entered into The
Auerbach Realty Group (“Landlord”) and Cuyamaca Bank, NA (“Tenant”).

 

A. Landlord hereby grants to Tenant a total of two (2) options to extend the
term of this Lease on the terms and conditions set forth herein below. In order
to validly exercise an option herein granted to Tenant, Tenant must give written
notice to Landlord of Tenant’s election to exercise the particular option at
least ninety (90) days and not more than two hundred and seventy (270) days
prior to the date on which the particular option period is scheduled to
commence. If Tenant fails to give Landlord timely written notice of Tenant’s
exercise of a particular option, then the option shall automatically expire and
be of no further force or effect. In addition, Tenant shall have no right to
exercise a particular option to extend the Lease term during any period when
Tenant is in default under any provision of this Lease regardless of whether or
not Landlord has given Tenant written notice of the existence of the default,
and the period within which Tenant must exercise a particular option shall not
be extended or enlarged by reason of such inability on the part of Tenant to
exercise the particular option.

 

B. Each of Tenant’s options, if validly exercised, shall extend the Lease term
for 5 years. During the first year of each option period, the Fixed Minimum
Monthly Rent payable by Tenant shall equal the prevailing market rate for the
premises at the commencement date of the option period. If the parties cannot
agree on market rate within 45 days of the date of Tenant’s notice to Landlord
exercising this option, then market rate shall be determined by two (2)
appraisers who are members of the American Institute of Real Estate Appraisers,
one to be appointed by each of the parties. If such appraisers cannot agree on
market value, they shall promptly select a third appraiser, also a member of
said Institute, and a determination of market value signed by any two (2) of the
appraisers shall be final and binding on the parties. The cost of each
appraiser’s fee shall be borne one-half by Landlord and one-half by Tenant. For
purposes of determining the prevailing market rate of the demised premises, the
appraisers shall presume that the premises are being used for their highest and
best use and are in good condition, and the appraisers shall not take into
account brokerage commissions or rental concessions that landlords of similar
premises may be required to pay or grant at the time in question.

 

After the first year of each option period, the Fixed Minimum Monthly Rent
payable by Tenant shall continue to increase each year by 3% over the Fixed
Minimum Monthly Rent of the prior year.

 

Except as herein contained, all terms and conditions of the Lease dated December
23, 2002, shall remain in full force and effect during the option period.

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

 

EXHIBIT “G”

 

RENT ABATEMENT RIDER

 

Not Applicable.

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03



--------------------------------------------------------------------------------

 

EXHIBIT “H”

 

ADDENDUM

 

Not Applicable.

 

Cuyamaca Bank/La Mesa Lease    Initial        Standard Shopping Center Lease   
Initial        28731-6/1822140.2 [Word]         01/30/03